

TRANSITION AGREEMENT




This TRANSITION AGREEMENT (the “Agreement”), is made as of December 15, 2006, by
and between Das Family Holdings, a California corporation (“Licensor”), and
BPOMS/HRO, Inc., a Delaware corporation (“Licensee”).


R E C I T A L S:


A. Immediately prior hereto, Licensor purchased BPO Management Services, Inc.’s
interest in Research Engineers, Ltd. and certain other assets including, without
limitation, the Internet domain name set forth on Exhibit A hereto (the “Domain
Name”) and trademark set forth on Exhibit A hereto (the “Mark” and collectively
with the Domain Name, the “Marks”) pursuant to the terms and conditions of that
certain Purchase Agreement dated August 29, 2006, as amended (the “Purchase
Agreement”), between Licensor and BPO Management Services, Inc. (formerly
netGuru, Inc.), a Delaware corporation (“Parent”).


B. Licensee is a wholly-owned subsidiary of Parent.


C. Licensee intends to continue to market and sell (i) certain engineering
business process outsourcing services for the architecture, engineering, and
construction (A/E/C) industry, (ii) document/project collaboration
software/solutions for A/E/C companies, enterprise software providers, software
integrators, and other businesses engaged in document/project-centric
operations, and (iii) technical services and support (collectively, the
“Business”).


D. Licensee desires to obtain from Licensor and Licensor desires to grant to
Licensee a temporary license to use the Marks in connection with the Business
during the Term (as defined in Section 7 below), on the terms and subject to the
conditions set forth herein.


A G R E E M E N T:


NOW, THEREFORE, in consideration of the mutual covenants herein and for other
good and valuable consideration, the receipt and sufficiency of each of which
are hereby acknowledged, the parties hereby agree as follows:


1. Grant of License. Licensor hereby grants to Licensee, and Licensee hereby
accepts, an exclusive, non-transferable, royalty-free license (the “License”) to
use and display the Marks, and to use the Domain Name for the purpose of
promoting the Business and directing customers or potential customers to an
Internet web site or other computer server accessible via the Internet in
connection with the Business, during the Term and subject to the restrictions on
use set forth in Section 2 below. Licensee shall have no right to grant
sublicenses of the Marks or to assign its rights hereunder to any other party
except as expressly provided in Section 11(d) hereof.


2. Restrictions on License of Marks; Likelihood of Confusion.


(a) Licensee shall only use the Marks in connection with the operation and
promotion of the Business in a manner consistent with its usage prior to the
date hereof and for no other purpose whatsoever.


 
 

--------------------------------------------------------------------------------

 
(b) Licensee shall not adopt or use any word, name, mark or other designation
that is likely to cause confusion with the Marks and shall not make any
unlicensed use or file any application for registration of the Marks or any mark
confusingly similar thereto anywhere in the world. Licensee shall not use or
advertise the Marks in a manner which is likely to cause third parties to
believe that Licensee is related to Licensor in any way other than as a holder
of a license to the Marks. In the event that Licensor reasonably believes an
action or practice undertaken by Licensee is likely to be confusing to third
parties, Licensor may, in its sole discretion, require Licensee to cease and
desist use of the Licensee in that manner, and Licensor and Licensee shall work
together in good faith to modify such action or practice so as to comply with
this Agreement.


3. Consideration. The grant of the License hereunder is a requirement and
inducement for Parent to consummate the transactions contemplated by the
Purchase Agreement and, as such, the parties agree that this constitutes
adequate consideration. Accordingly, Licensee shall not be required to pay a
separate royalty or other charge for the License.


4. Title in Licensor. Licensee acknowledges Licensor’s use of the Marks and
agrees that Licensee shall not acquire any right, title or interest in or to the
Marks by virtue of the License or through Licensee’s use of the Marks other than
the right to use such Marks to the extent expressly provided under this
Agreement. Licensee agrees that it shall not (a) assert any claim to the Marks
other than as a licensee as expressly provided herein, (b) contest in any way
Licensor’s ownership of or right to use such Marks, or (c) take any action or
any position inconsistent with such ownership.


5. Quality Control. Licensee agrees to use the Marks only in connection with the
purpose for which they are intended, which purpose shall not reflect adversely
upon the good name of Licensor or the goodwill and reputation associated with
the Marks.


6. Infringement by Third Parties. If Licensee learns of any infringement of the
Marks or of the existence, use or promotion of any mark or design that is
confusingly similar to the Marks by any third party, or believes that any third
party may be so infringing the Marks or using or promoting any such confusingly
similar mark or trade name, Licensee shall promptly give Licensor notice in
accordance with Section 11(c). If Licensor elects to take action against any
infringement, Licensee shall, at Licensor’s cost, render all reasonable
assistance to Licensor in connection therewith.


7. Term. The term of this Agreement (the “Term”) shall be for a period
commencing on the date hereof and expiring on March 31, 2007, except in the
event that (a) the parties hereto mutually agree to terminate this Agreement in
which event the Term shall terminate at such agreed upon time, (b) Licensee
materially breaches this Agreement in which case the Agreement shall terminate
immediately, (c) Licensor materially breaches this Agreement in which case the
Agreement may be terminated at the election of Licensee, (d) an Event of Default
occurs under that certain secured promissory note in principal amount of
$125,000 made in favor of Licensor dated the same date hereof, in which case the
Agreement shall terminate immediately, or (e) Licensee is no longer a
wholly-owned subsidiary of Parent, Licensee discontinues its business, makes an
assignment for the benefit of creditors, files a petition under Section 11 of
the United States Bankruptcy Code (or any successor thereto), is adjudicated
bankrupt or insolvent, a petition in bankruptcy is filed against Licensee that
is not dismissed within sixty (60) days, a receiver or trustee is appointed for
Licensee’s business or property or there is a permanent cessation of business by
Licensee, in which case the Agreement shall terminate immediately. For purposes
of this Agreement, a material breach shall be deemed to have occurred, among
other things, if Licensee fails to comply with its obligations under Section
8(b) hereof. Upon termination of this Agreement (or the Term with respect to the
Mark or Domain Name individually), the License to use such Mark or Domain Name
shall automatically terminate and Licensee shall immediately cease and forever
refrain from usage of such Mark or Domain Name, as applicable, and any other
name or mark (whether or not violative of Section 2(b)) so similar to the Marks
as to be likely to cause confusion with the Marks. The provisions of Sections
2(b), 4, 7, 9, 10 and 11 shall survive the expiration or sooner termination of
this Agreement.


 
2

--------------------------------------------------------------------------------

 
8. Licensee Obligations and Covenants.


(a) Licensee shall use the Marks consistent with past practices in the Business.


(b) Licensee shall enter into a web site hosting agreement whereby Licensee, at
its sole cost and expense, shall provide for reasonably satisfactory hosting of
the Domain Name website during the Term as well as related e-mail services
(including customary service level guarantees consistent with past practice).
Additionally, as part of such obligation, Licensee shall ensure that the Domain
Name website includes prominent disclosure and an active link to Licensor’s
designated website (in a form pre-approved by Licensor).


(c) Licensee shall not make any separate agreement with any third party that is
inconsistent with any of the provisions of this Agreement.


(d) Licensee shall not conduct the Business in violation of any laws,
regulations or ordinances that are applicable in the countries and territories
within which the Business operates.


9. Licensor Representations. LICENSOR MAKES, AND LICENSEE RECEIVES, NO
REPRESENTATIONS, WARRANTIES OR CONDITIONS (EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE), INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT OF A
THIRD-PARTY RIGHTS, OR THEIR EQUIVALENTS UNDER THE LAWS OF ANY JURISDICTION.


10. Indemnification. Except for claims of infringement by third parties, which
claims are not subject to indemnification under this paragraph, Licensee agrees
to indemnify, hold harmless and defend Licensor from and against all suits,
actions, claims, damages, liabilities, costs and expenses including reasonable
attorney’s fees, court costs and other legal expenses arising out of or
connected with the use, production, packaging, sale, distribution, consumption
or rendering of any goods or services which are produced, packaged, sold,
distributed or rendered by or on behalf of Licensee under the Marks.


11. Miscellaneous.


(a) Severability. If any provision of this Agreement shall be held
unenforceable, either by operation of law or otherwise, the remainder of the
Agreement shall nevertheless remain in full force and effect, it being the
intent and Agreement of the parties that this Agreement will be deemed to have
been amended by modifying such provision to the extent necessary to render it
valid, legal and enforceable while preserving its intent or, if such
modification is not possible, by substituting therefore another provision that
is legal and enforceable and that achieves the same objective.


 
3

--------------------------------------------------------------------------------

 
(b) No Waiver. No express or implied waiver by any party of any provision of
this Agreement or of any breach or default of the other party shall constitute a
continuing waiver, and no waiver by any party shall prevent such party from
enforcing any and all other provisions of this Agreement or from acting upon
such other provisions or upon any other or subsequent breach or default by the
other party.


(c) Notices. All notices, demands, requests, consents, statements,
satisfactions, waivers, designations, refusals, confirmations, denials and other
communications that may be required or otherwise provided for or contemplated
hereunder shall be in writing and shall be deemed to be properly given and
received (i) upon delivery, if delivered in person or by facsimile transmission
with receipt acknowledged, (ii) one (1) business day after having been deposited
for overnight delivery with Federal Express or another comparable
nationally-recognized overnight courier service, or (iii) three (3) business
days after having been deposited in any post office or mail depository regularly
maintained by the U.S. Postal Service and sent by registered or certified mail,
postage prepaid, addressed as follows:
 
If to Licensor:
If to Licensee:
   
Das Family Holdings
BPOMS/HRO, Inc.
6837 E. Horizon Drive
22700 Savi Ranch Parkway
Orange, California 92867
Yorba Linda, California 92887
Fax No.: (714) 464-5352
Fax No.: (714) 974-4771
Attn: Chief Executive Officer
Attn: Chief Executive Officer

 
or such other person or persons at such address or addresses as may be
designated by written notice to the other parties hereunder.


(d) Transferability. Licensee shall not be free to transfer the rights or
obligations under this Agreement to any other party, whether by sale, operation
of law, pledge, assignment, or otherwise, without obtaining the prior written
consent of Licensor. A “Change in Control” of Parent (as hereinafter defined)
shall be deemed a transfer by Licensee under this agreement, and shall require
the prior written consent of Licensor. A “Change in Control” shall mean (i) the
acquisition, directly or indirectly, by any person or group (within the meaning
of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) of the
beneficial ownership of securities of Parent possessing more than fifty percent
(50%) of the total combined voting power of all outstanding securities of
Parent; (ii) a merger or consolidation in which Parent is not the surviving
entity, except for a transaction in which the holders of the outstanding voting
securities of Parent immediately prior to such merger or consolidation hold, in
the aggregate, securities possessing more than fifty percent (50%) of the total
combined voting power of all outstanding voting securities of the surviving
entity immediately after such merger or consolidation; (iii) a reverse merger in
which Parent is the surviving entity but in which securities possessing more
than fifty percent (50%) of the total combined voting power of all outstanding
voting securities of Parent are transferred to or acquired by a person or
persons different from the persons holding those securities immediately prior to
such merger; (iv) the sale, transfer or other disposition (in one transaction or
a series of related transactions) of all or substantially all of the assets of
Parent; or (v) approval by the stockholders of a plan or proposal for the
liquidation or dissolution of Parent.


 
4

--------------------------------------------------------------------------------

 
(e) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.


(f) Amendments. No modification or amendment of this Agreement shall be valid or
binding on the parties unless such modification or amendment shall be in writing
signed by the party or parties against whom the same is sought to be enforced.


(g) Further Assurances. Each party hereby covenants and agrees that it shall
execute and deliver such additional agreements and other documents, and take
such further acts, as may be necessary or desirable in order to implement any of
the provisions of this Agreement.


(h) Counterparts. This Agreement may be executed in counterparts, each such
counterpart shall be deemed an original, and all of which, when taken together,
shall constitute one and the same instrument, and each party hereby covenants
and agrees to execute all duplicates or replacement counterparts of this
Agreement as may be required.


(i) Costs and Expenses. Unless otherwise provided in this Agreement, each party
shall bear all fees and expenses incurred by it in connection with this
Agreement or its performance hereunder.


(j) Title and Captions. Section titles or captions contained in this Agreement
are inserted only as a matter of convenience and for reference purposes and in
no way define, limit, extend or describe the scope of this Agreement or the
intent of any provisions thereof.


(k) Applicable Law. The Agreement shall be deemed made in, and governed by, the
laws of the State of California and in the event of a dispute, each party hereby
consents to the jurisdiction of the appropriate federal or state courts located
in the State of California, county of Orange, to resolve such dispute.


(l) Specific Performance. Licensee agrees that money damages would not be a
sufficient remedy for any breach of this Agreement by Licensee and that Licensor
shall be entitled to equitable relief, including injunction and specific
performance, as a remedy for any such breach or threatened breach. Such remedies
shall not be deemed to be Licensor’s exclusive remedies for a breach of this
Agreement but shall be in addition to all other remedies available to Licensor
at law or in equity.


(m) Attorneys’ Fees. In the event of any litigation or other legal proceeding
relating to this Agreement, the prevailing party in such proceeding shall be
entitled to receive from the other party its reasonable attorneys’ and other
professionals’ fees and costs, including fees and costs incurred in connection
with such litigation and any appeal therefrom and costs of collection.


(n) Entire Agreement. The parties acknowledge that this Agreement constitutes
the entire agreement between the parties in respect of the matters contemplated
herein, and supersedes all prior agreements and merges all prior discussions
between them.


 
5

--------------------------------------------------------------------------------

 
[Signature Page Follows]


 
 
 

 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Transition Agreement to be
signed by their respective duly authorized officers as of the date first written
above.


Das Family Holdings,
a California corporation


By: /s/_________________________________


Print Name: _____________________________


Its: ___________________________________






BPOMS/HRO, Inc.,
a Delaware corporation


By: /s/________________________________


Print Name: ____________________________


Its: __________________________________




 
 


 
 
7

--------------------------------------------------------------------------------

 
EXHIBIT A


Marks




netGuru, Inc.
netguru.com



--------------------------------------------------------------------------------